COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  LEONEL HERNANDEZ,                             §              No. 08-19-00152-CR

                       Appellant,               §                 Appeal from the

  v.                                            §                168thDistrict Court

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                       State.                   §               (TC# 20160D03827)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until October 18, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Rachel Simons, Official Court Reporter for the 168thDistrict

Court, for El Passo County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause and forward the same to this Court on or before October 18, 2019.


       IT IS SO ORDERED this 18th day of September 2019.


                                     PER CURIAM